Citation Nr: 0125818	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  97-26 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
as secondary to the service-connected bilateral pes planus 
with osteoarthritis.

2.  Entitlement to service connection for a genitourinary 
disorder, to include prostatitis and glomerulonephritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his brother-in-law



ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran had active duty from October 1953 to October 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In 
an August 1996 rating decision, the RO denied the veteran's 
claim seeking entitlement to service connection for a low 
back disorder as secondary the service-connected bilateral 
pes planus with osteoarthritis.  By a separate rating 
decision, dated in April 1997, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a kidney disorder, and denied the 
reopening of that claim.  The veteran perfected an appeal of 
these determinations.

In June 1999, the veteran testified at a personal hearing 
before a Member of the Board.  At that time, the veteran 
withdrew his claim of entitlement to service connection for a 
leg disability.

This case was previously before the Board in August 1999, at 
which time it was remanded for further development.  Such 
development having been completed, the case is again before 
the Board for appellate review.






FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the 
veteran's service-connected bilateral pes planus with 
osteoarthritis aggravated his low back disorder.

2.  In a December 1956 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
kidney condition (claimed as chronic posterior urethritis).  
The veteran did not initiate an appeal with respect to this 
rating determination.

3.  Evidence received since the December 1956 rating decision 
is new and bears directly and substantially upon the specific 
matter under consideration (i.e., whether a disability 
manifested by symptoms of a genitourinary disorder, to 
include a kidney disorder, had its onset in service or within 
the first post-service year), and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.

4.  A genitourinary disorder, to include prostatitis, 
urethritis, and glomerulonephritis, was not present during 
service; there is no continuity of symptomatology of a 
chronic genitourinary disorder after service; and 
glomerulonephritis was not manifested to a compensable degree 
within one year after service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, a 
low back disorder is proximately due to or was aggravated by 
a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.310(a) (2001).

2.  The veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
kidney condition (claimed as chronic posterior urethritis).  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156(a), 20.302, 20.1103 (2001).

3.  A genitourinary disorder, to include prostatitis, 
urethritis, and glomerulo-nephritis, was neither incurred in 
nor aggravated by service; and glomerulonephritis cannot be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran and his representative 
were sent VA letters in August and October 1996, were 
provided with the appeal rating decisions in August 1996, and 
in April 1997, and were also provided with statements of the 
case and supplemental statements of case during the pendency 
of this appeal.  In June 1999, the veteran appeared for a 
personal hearing before the undersigned Board Member.  These 
documents and proceedings provided notification of the 
information and medical evidence needed to support of a 
request to reopen a previously denied claim, in addition to 
that which is necessary to substantiate a claim of 
entitlement to service connection.  Moreover, the RO has made 
reasonable efforts to develop the record, in that the service 
medical records were obtained and associated with the claims 
folder, and they appear to be intact.  The RO has also 
requested and obtained both VA and private medical records 
and reports, and the veteran was provided with relevant VA 
examinations.  Thus, under the circumstances in this case, VA 
has satisfied its duties to notify and assist the veteran in 
this case, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Therefore, the claims, including 
the veteran's request to reopen a previously denied claim, 
are ready for appellate review.

II.  Entitlement to service connection for a low back 
disorder as secondary to the service-connected bilateral pes 
planus with osteoarthritis.

The veteran, through his representative, currently contends 
that he has a back condition, which is aggravated by the 
residuals of his service-connected pes planus.  As such, the 
issue before the Board is whether service connection may now 
be granted for the veteran's back disorder secondary to his 
service-connected pes planus.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Secondary service 
connection will be granted when a disability is proximately 
due to, or the result of a service connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may be established for a disorder which is aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

In regards to this particular case, the veteran's service 
medical records indicate that while in service in December 
1954, he presented for treatment with complaints of foot 
pain.  He was subsequently diagnosed with pes planus 
symptomatic, and arch supports were furnished.  Shortly 
thereafter, by a December 1957 rating decision, the veteran 
was granted service connection for pes planus.

While the veteran is currently service-connected for pes 
planus, a close review of the evidentiary record reveals no 
evidence showing that the veteran incurred a low back injury 
or disorder during service, or within one year thereafter, 
and he does not contend otherwise.  However, for purposes of 
establishing secondary service connection there is in fact, 
definitive post-service medical evidence, which reflects that 
the veteran currently has a low back disorder.  38 C.F.R. 
§ 3.310(a).

In October 1999, the veteran underwent a VA compensation 
examination for purposes of evaluating his lumbar spine.  At 
this time, the veteran reported a history of having had 
chronic back pain for the past ten years.  Upon physical 
examination, it was noted that the veteran was able to toe 
walk, but he was somewhat unsteady.  The veteran did not try 
the heel walk based on his feet condition.  An x-ray of the 
veteran's lumbar spine subsequently revealed severe 
degenerative disc disease at L4-L5.  In the VA examiner's 
opinion, the veteran had some fairly significant degenerative 
disc disease in his lower lumbar spine, which was obviously 
causing him some chronic pain and probably, decreased his 
ability to do any manual labor or walk.

In correspondence dated August 9, 1999, an orthopedic 
physician, Dr. W.D.B., indicated that the veteran had in fact 
been under his care for his back.  He also advised that the 
veteran was seen for degenerative changes involving his left 
foot due to the veteran's pes planus.  According to Dr. 
W.D.B., because of the veteran's pain in his left foot and 
ankle, he has developed a limp, and the limping has caused an 
aggravation of the underlying degenerative changes in the 
veteran's lumbar spine.  Finally, the physician indicated 
that in his belief, while the veteran's left foot condition 
did not directly cause the veteran's back condition, it was 
an aggravating factor.

In a subsequent VA examination of the veteran's feet in 
February 2000, the presence of degenerative changes was 
confirmed by x-ray.  The VA examiner on this occasion also 
noted that he was requested to render an opinion concerning 
the relationship of the veteran's pes planus and his back 
condition based on a review of the veteran's prior October 
1999 VA examination.  According to the examiner, the veteran 
suffered from two problems-one, pes planus involving both 
feet and the other, degenerative disc and joint disease of 
the lumbar spine.

In this particular examiner's opinion, there was no outward 
connection between the veteran's feet and back problem.  In 
support of this conclusion, the examiner indicated that the 
veteran's previous October 1999 examination noted no outward 
manifestation of one condition aggravating the other.  He 
added that there was nothing mentioned about the veteran's 
gait at the time of examination; therefore, he was currently 
unable to comment regarding the effect of the veteran's gait 
on his back.  Finally, the examiner advised that there was 
nothing listed in the veteran's October 1999 examination in 
regards to the veteran having a limp, one side worse than the 
other so consequently, he believed no conclusions could be 
directly drawn in terms of a direct relationship of the 
veteran's feet to his back based on the information present.  
Nevertheless, the VA examiner rendered an opinion that if the 
veteran had no difficulty with his gait, did not limp, and if 
the gait disturbance and limp problem were not chronic, then 
he (the examiner) would surmise that there was no connection 
between the veteran's feet problem and his back problem, one 
not necessarily causing the other.

In August 2000, the veteran underwent an additional VA 
orthopedic examination, wherein VA undertook additional 
inquiry concerning the medical question of whether or not 
there was any existing connection between the veteran's feet 
and his back problem.  Upon observing the veteran's gait, it 
was noted that he used a cane, which decreased his pelvic 
tilt.  The veteran also had a marked antalgic gait on the 
left side.  The examiner was unable to determine whether the 
referenced gait came from the veteran's pain in his foot or 
in his back.  He advised that certainly, an abnormal gait 
could be associated with back pain as could significant 
degenerative changes in the back.  Nevertheless, the examiner 
found it "hard to believe" that the current degree of 
degeneration in the veteran's spine, evident on x-ray, was 
due to his abnormal gait.  Lastly, he indicated that pain 
usually associated with abnormal gait is seen in the 
paraspinal muscles and is associated with muscle spasm, as 
the paraspinal muscles strain to maintain a level of pelvis.

Based on a comprehensive review of the aforementioned medical 
evidence, to include VA examinations and evidence provided by 
the veteran's private orthopedist, the Board determines that 
the veteran does in fact suffer from an abnormal gait.  
During his October 1999 examination, the veteran did not try 
the heel walk based on his feet condition.  In the veteran's 
most recent August 2000 VA examination, it was noted that he 
had a marked antalgic gait on the left side, and he was 
observed using a cane.

While the evidence of record supports a finding that the 
veteran has an abnormal gait, the record is equivocal as to 
the origin of the abnormal gait, be it the veteran's back or 
pes planus disorder.  According to the veteran's private 
orthopedist, the veteran developed a limp because of 
degenerative changes involving his left foot.  These 
degenerative changes subsequently stemmed from the veteran's 
pes planus, and the changes were also manifested by pain in 
his left foot and ankle.  In August 2000, the VA examiner was 
unable to determine whether the veteran's abnormal gait came 
from his pain in his foot or in his back.

Likewise, the record is equivocal regarding the effect of the 
veteran's gait on his back.  In the opinion of the veteran's 
private orthopedist, the veteran's limping has caused an 
aggravation of the underlying degenerative changes in the 
veteran's lumbar spine.  He indicated that while the 
veteran's left foot condition did not directly cause the 
veteran's back condition, it was an aggravating factor.  In 
contrast, the veteran's August 2000 VA examiner found it 
"hard to believe" that the veteran's current degree of 
degeneration in his spine, evident on x-ray, was due to his 
abnormal gait.  In terms of aggravation, he advised that 
certainly an abnormal gait could be associated with back pain 
as could significant degenerative changes in the back; 
however, he indicated that pain usually associated with 
abnormal gait is seen in the paraspinal muscles, and is 
associated with muscle spasm.  Thus, under 38 C.F.R. § 3.102, 
when a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the veteran.  A reasonable doubt is one 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, in resolving all reasonable doubt in 
favor of the veteran, the Board determines that the veteran's 
current low back disorder is in fact aggravated by the 
residuals of his service-connected pes planus.  Accordingly, 
entitlement to service connection for a low back disorder 
secondary to the service-connected residuals of a pes planus 
disability is granted.  38 C.F.R. § 3.301(a); Allen v. Brown, 
8 Vet. App. 439 (1995).

III.  Entitlement to service connection for a genitourinary 
disorder, to include prostatitis and glomerulonephritis.

A.  New and Material Evidence

The veteran is seeking to reopen his claim for service 
connection for a kidney disorder (chronic posterior 
urethritis), which was previously denied by the RO in a 
December 1956 rating decision.  Based on the contentions 
advanced in his original application for compensation, dated 
in October 1956, the veteran indicated that he believed the 
condition for which he was seeking service connection for was 
a kidney disorder.  In July 1996, the veteran filed his 
application to reopen his claim for (a right) kidney 
disorder.  Therefore, his application to reopen that claim 
was initiated prior to July 29, 2001, the effective date of 
the amended § 3.156, which redefines "new and material 
evidence" needed to reopen a previously denied claim.  See 
38 C.F.R. § 3.156 (West 1991) (to be codified as amended at 
38 U.S.C.A. §§ 501, 5103A(f), 5108).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also  62 
Fed. Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the VA Secretary has specifically provided 
that the amendments to 38 C.F.R. § 3.156 will be applicable 
to all claims filed on or after August 29, 2001.  As a 
result, the amended regulatory provisions governing new and 
material evidence are not applicable to the veteran's claim 
to reopen, which is discussed below.

As previously mentioned, by a December 1956 decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a kidney condition (claimed as urethritis).  
This decision was based on the RO's finding that in a post-
service clinical record, dated in October 1956, a urologist 
diagnosed the veteran as having chronic posterior urethritis.  
Despite this diagnosis, the RO found that there was no 
evidence in the veteran's service medical records that showed 
the veteran had at any time complained or been treated for 
urethritis.  Nor did the evidence show that the veteran's 
urethritis was incurred in or aggravated by service.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that the RO's December 1956 decision is 
final based on the evidence then of record.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2000).  However, the law and regulations provide that if new 
and material evidence has been presented or secured with 
respect to a claim which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.

"New and material" evidence, is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); see also Evans v. Brown, 9 
Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the RO decision dated December 1956.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).

In this particular case, the newly submitted evidence 
includes lay statements submitted on behalf of the veteran, 
in addition to testimony that was provided by the veteran at 
a June 1999 hearing before the undersigned Board member, and 
within his correspondence dated in June 1999.  This evidence 
also includes a medical treatment report, dated in September 
1964, and numerous other medical statements and 
correspondence from physicians who have treated the veteran.

Among the individuals who submitted written statements on the 
veteran's behalf were his neighbors and family members.  
These statements were to the effect that they either 
witnessed and/or were aware of the veteran's poor health.

In a medical statement, dated in June 1966, Dr. P.J.N noted 
that x-rays of the veteran's kidney were taken in 1964, the 
results of which were perfectly normal.

In a letter, dated in May 1967, Dr. E.R. advised that the 
veteran had been under his care since May 1965.  He further 
related that "[f]rom his records, it appears the veteran has 
a history of posterior urethritis associated with pyelo-
nephritis, dating back to 1956, when he was hospitalized and 
treated for the same in the VA hospital in Richmond, 
Virginia."  Within the content of his letter, Dr. E.R. 
listed final diagnoses which included chronic 
glomerulonephritis.  

A treatment report, dated in September 1964, reflects that 
the veteran was admitted for evaluation due to a tight 
feelings on the right side.  It was noted the veteran had an 
entirely normal history and physical exam in every other 
respect.  During this treatment session, an intravenous 
pyelogram was performed, which showed entirely normal kidneys 
and collecting ducts.  Upon the veteran's discharge, the 
diagnosis was of muscular-skeletal symptoms of the right side 
with no evidence of urinary tract disease.

In a statement, dated in April 1970, Dr. E.R. advised that 
the veteran had been under his professional care since May 
1965, for the following ailments: rheumatoid arthritis, 
duodenal ulcer, and chronic bilateral glomerulonephritis.  
Dr. R. further stated that "[a]ccording to the history 
available, the veteran's physical impairments started in 
1954, when he was first under observation and treatment for 
posterior urethritis.  He [the veteran] has been under 
constant medical care ever since. . . ."

In statement, dated in January 1986, Dr. E.R. related that 
the veteran has suffered with a chronic duodenal ulcer and 
chronic glomerulonephritis throughout the last 15 to 16 
years.  Dr. R. indicated that the veteran's most recent 
examinations were performed in October 1985, and in January 
1986, and that the veteran currently remained in a stable 
condition with the same diagnoses as before.  

In a statement, dated in December 1987, Dr. E.R. related that 
he re-examined the veteran on two occasions in December 1987, 
and that the above-referenced diagnoses remained the same.

In a November 1996 letter, Dr. R.B.V., of the Department of 
Cardiology, advised that the veteran was referred for a 
medical evaluation for, among other conditions, renal 
problems.

In a letter, dated in January 1999, Dr. P.O.C, a urologist, 
advised that the primary purpose of his letter was to attempt 
to "correlate the veteran's recent illnesses with an illness 
he had during the military in the 1950s."  Dr. C. advised 
that he was shown a copy of an October 1956 medical report 
that indicated the veteran had been admitted with lower 
abdominal pressure and pain in addition to dysuria, and that 
the final diagnosis (at that time) was posterior urethritis.  
According to Dr. C., he treated the veteran in the 1990s, and 
the veteran has since been diagnosed twice with probable 
prostatitis.  Dr. C. further explained that he thought the 
description of the veteran's symptoms in the 1950s very 
closely resembled his recent symptoms.  Therefore, in his 
opinion, Dr. C. concluded that the veteran probably had 
chronic prostatitis off and on his whole life, which has been 
waxing and waning in its discomfort to him.  Dr. C. advised 
that "[t]his does not, in any way, infer that the veteran's 
prostatitis resulted from his service in the military, since 
obviously this is very common in young men."  Lastly, Dr. C. 
noted that his letter was designed to support his notion that 
the veteran's conditions were linked and probably were one 
and the same.

In a statement, dated in March 1999, Mr. J.M. (a Veterans' 
Claim Agent) advised that following his interview with the 
veteran, he believed that the veteran should be given 
consideration for entitlement to service connection for 
urethritis, stating that "[c]hronic posterior urethritis is 
an insidious disease, which is easily misdiagnosed as either 
a venereal disease (VD) or dehydration."  He further stated 
that ". . . since most supporting lab work will also 
overlook the true disease, the patient goes untreated."  Mr. 
M. then noted that according to the 12th edition of Merck, 
"ureteral smears for culture usually show no qualifying 
organism."

In a letter, dated in June 1999, the veteran wrote what he 
believed to be a summary of his case.  According to the 
veteran, he was inducted into the Army on October 29, 1953.  
He advised that he was 20 years old then, and in good health 
except for a mild flat feet condition, which became worse in 
service.  He further advised that He was separated from 
service on October 19, 1955, and he returned to work.  He 
then went to his local doctor on October 18, 1956, for a 
urinary problem.  The doctor subsequently discovered pus in 
his urine, and as a result the veteran received a final 
diagnosis chronic posterior urethritis.  The veteran then 
indicated that from October 1956, he began a series of 
medical examinations and treatments for reoccurring 
urethritis symptoms (intermittent pressure sensation, 
urgency, and dysuria.)  Finally, the veteran made reference 
to the Mr. J.M.'s (Veterans' Claims Agent) letter, which 
indicated that many of the various diagnoses over the years 
were suspected to be inaccurate.

In June 1999, the veteran also testified that after he 
entered service he started to develop a kidney problem around 
1954.  According to the veteran, "they (military personnel) 
thought he had VD, and they gave him shots for it which 
helped some, but it kept coming back and forth."  The 
veteran indicated this problem was not noted at the time of 
his separation from service; however, he was hospitalized in 
1956 and he received treatment between the time he was 
separated from service and hospitalized.  The veteran 
indicated that during service, he was never told or given any 
type of diagnosis regarding his current condition.  Finally, 
he expressed that he has had continued symptomatology since 
his discharge from service.

In correspondence, dated in July 1999, Dr. D.M.H. advised 
that he saw the veteran for a second opinion, noting that the 
veteran had been troubled with symptoms of urgency, 
frequency, lower abdominal discomfort, and discharge for 
many, many years.  Dr. H. also indicated he had reviewed the 
veteran's medical history from the Veterans Administration.  
Dr. H. noted that the veteran had been treated by the 
Veterans Administration, with a diagnosis of posterior 
chronic urethritis since October 27, 1956, through the 1970s.  
According to Dr. H., more recently, the veteran's same 
symptoms have been attributable to what he calls prostatitis.  
He advised that chronic prostatitis in the 1950s, 1960s and 
early 1970s, was referred to as chronic posterior urethritis.

Finally, in a July 1999 statement, which was submitted for 
the purpose of clarifying a previous opinion in June 1999, 
Dr. P.O.C. stated that the veteran's chronic prostatitis, for 
which he had recently treated the veteran, was the same 
condition that the veteran had been treated for in the 1950s.

Based on a review of all of the above evidence, which has 
been added to the record since the RO rendered its final 
decision in December 1956, the Board determines that new and 
material evidence has been presented.  This additional 
evidence (in its entirety) is new, as it was neither 
previously of record nor previously considered by the RO in 
December 1956.  While this evidence has raised a shift in the 
medical opinions concerning the veteran's currently existing 
diagnosis, the overall evidence nevertheless, tends to 
suggest that since his discharge from service, the veteran to 
date, has experienced a continuity of genitourinary symptoms 
such as urgency, frequency, lower abdominal discomfort, and 
discharge, for which he has sought treatment on a continuous 
basis.  Consequently, the newly submitted evidence in this 
case is sufficient to reopen the veteran's previously denied 
claim.  This evidence must be considered in light of all the 
evidence, both old and new, in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for a disability manifested by genitourinary 
symptoms, to include the kidney, prostate, and urethra.  
Having determined that new and material evidence has been 
added to the record, the veteran's previously denied claim 
for service connection for a kidney condition (claimed as 
chronic posterior urethritis) is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The next question is whether the Board is permitted to 
address the merits of the veteran's current claim, even 
though the RO previously determined that there was no new and 
material evidence to reopen the claim and, as such, never 
addressed the merits of the veteran's claim for service 
connection for a kidney condition.  In Bernard v. Brown, 
supra, the Court held that when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the veteran has been given adequate 
notice of the need to submit evidence or argument on that 
question, an opportunity to submit such evidence and 
argument, and to address that question at a hearing, and; if 
not, whether the veteran has been prejudiced thereby.  Id.  
Here, the veteran has consistently made the same merit-based 
arguments throughout the course of the administrative 
adjudication process.  He has supplied evidence in response 
to having been put on notice by the RO regarding the type of 
evidence needed to reopen and substantiate his claim, and he 
has been afforded an opportunity for a hearing on the merits.  
More importantly, as discussed in detail at the onset, the 
veteran's current claim has been properly developed in 
accordance with the new law.  Therefore, the Board concludes 
that the veteran is not prejudiced by the Board's present 
consideration of his claim on the merits.  See Curry v. 
Brown, 7 Vet. App. 59 (1994).

B.  Service Connection

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If 
nephritis is manifested to a degree of 10 percent within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1110, 1131(b) 
(West 1991); 38 C.F.R. § 3.303(d) (2001).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering the veteran's claim on the merits, the Board 
initially notes that the evidentiary record indicates that 
the veteran has been most recently diagnosed with chronic 
prostatitis, as opposed to the diagnosis of urethritis he 
initially received in October 1956.  In a medical opinion 
based on a review of the veteran's October 1956 treatment and 
diagnosis of urethritis, Dr. P.O.C. opined that he thought 
the description of the veteran's symptoms in the 1950s very 
closely resembled his recent symptoms.  Therefore, in his 
opinion, the veteran probably had chronic prostatitis off and 
on his whole life.  Moreover, Dr. P.O.C. expressed that he 
believed that the veteran's conditions were linked, and were 
probably one in the same.  Finally, Dr. D.M.H. rendered a 
second medical opinion wherein, he advised that more 
recently, the veteran's same symptoms have been attributable 
to what he calls prostatitis.  He advised that chronic 
prostatitis in the 1950s, 1960s and early 1970s was referred 
to as chronic posterior urethritis.

Therefore, assuming the veteran's prostatitis or urethritis 
disorder is interchangeable or one in the same based on the 
associated genitourinary symptomatology and opinions rendered 
by his private treating physicians, the Board finds that a 
close review of the record, to include the veteran's service 
medical records, still reveals no medical complaints, 
treatment or findings of urethritis/prostatitis during 
service.  Objective clinical findings from the veteran's pre-
induction examination, dated in April 1953, indicate he had a 
normal abdomen and viscera (to include hernia), a normal anus 
and rectum (to include hemorrhoids, fistula, prostate), and a 
normal genitourinary system.  His urinalysis exam was normal, 
and he was deemed qualified for military service.  Upon 
examination of the veteran in October 1955, his examination 
results remained the same as noted above.  It was further 
noted that he had had no serious injuries, operations or 
diseases, which existed prior to entry into service.  Other 
notations reflected that the veteran had no history or 
evidence of venereal disease or other communicable diseases, 
no Army hospitalization, or complaints of a medical nature at 
the time of his October 1955 examination.  The veteran was 
deemed qualified for transfer.

Additionally, the veteran has testified that while in 
service, he was never told or given any type of diagnosis 
regarding his current condition.  In a letter dated in June 
1999, the veteran wrote what he believed to be a summary of 
his case.  While the veteran explicitly advised in his 
summary that he had had a flat feet condition during service, 
he made no references to having experienced any treatment or 
symptomatology associated with prostatitis/urethritis, or 
having been treated for a venereal disease despite his 
contentions that military personnel thought he had a venereal 
disease in service and, as such, "gave him shots."  His 
first references to his current condition appear to have been 
included in the statement that he went to his local doctor 
after service in October 1956 for a urinary problem.

Moreover, while the veteran was diagnosed with urethritis in 
October 1956, the Board notes that with respect to urethritis 
and/ or prostatitis, the statutory presumption that these 
conditions, if manifested to a degree of 10 percent or more 
within one year from the date of separation from service, 
were incurred in service notwithstanding that there is no 
record of such disease during service, is not for application 
in the present case.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307.  
More specifically, the statutory presumption for service 
connection will not attach in the case of urethritis or 
prostatitis, as these conditions are not enumerated in 
38 C.F.R. § 3.309.

In rendering this decision, the Board has considered that, at 
one time, the veteran was diagnosed by Dr. E.R. with 
glomerulonephritis, a condition which is enumerated in 
38 C.F.R. § 3.309, and is subject to the statutory 
presumption of service connection under 38 C.F.R. § 3.307.  
Nevertheless, because section 3.307 is a rebuttable 
presumption, the evidence which may be considered in rebuttal 
would be evidence of a nature usually accepted as competent 
to indicate the time of existence or inception of a disease.  
38 C.F.R. § 3.307(d) (2001).  With particular regards to 
chronic glomerulonephritis, VA law requires that such 
condition is to have manifested to a degree of 10 percent or 
more within one year from the date of separation from 
service, in order to presume the condition was incurred in 
service.  38 C.F.R. §§ 3.307, 3.309.  In a statement, dated 
in January 1986, Dr. E.R related that the veteran has 
suffered from chronic glomerulonephritis throughout the last 
15 to 16 years (1970), and he also indicated that the veteran 
was not under his professional care until May 1965.  This 
medical statement subsequently implies that the requirements 
of 38 C.F.R. § 3.307 are not met, as the veteran's condition 
was not manifested to the requisite degree within one from 
his service discharge in October 1955.  Moreover, based on 
the medical evidence of record, the veteran has been more 
recently diagnosed with chronic prostatitis on the basis that 
his symptoms, as reflected in the October 1956 clinical 
record, very closely resembled his recent symptoms.

In the absence of any probative evidence showing that the 
veteran actually had prostatitis, urethritis, or glomerulo-
nephritis during service; or that he had such a disorder as a 
result of service; or that glomerulonephritis was manifested 
within the first post-service year, the Board determines that 
entitlement to service connection for a genitourinary 
disorder, to include prostatitis and glomerulonephritis, is 
not warranted in this case.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Additionally, 
since the preponderance of the evidence is clearly against 
the veteran's claim, the benefit of the doubt doctrine does 
not apply and the claim is denied.  38 U.S.C.A. § 5107(b) (as 
amended); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for a low back disorder, as 
secondary to the service-connected bilateral pes planus with 
osteoarthritis, is granted.

Entitlement to service connection for a genitourinary 
disorder, to include prostatitis and glomerulonephritis, is 
denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

